PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/909,133
Filing Date: 4 Jun 2013
Appellant(s): GEITNER et al.



__________________
Clifford B. Perry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

1.1 The Appellant argues that Examiner’s rejection of claim 1 is unsupported
	The Appellant argues that the examiner did not show that combining elements from the cited references yield predictable results.
Appellant’s arguments are not persuasive because of the following reasons:
First, it is noted that the arguments of Appellant cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Appellant statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).   In this case, the examiner recognizes that Appellant has failed to provide the evidences to support that the combining elements from the cited references would not yield predictable results; and
Second, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivations of “provid[ing] the 

Regarding Tonomura:
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Okutomi and Tonomura teach analogous devices and are in the same field of endeavors.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Okutomi with the step of disposing the connecting layer atop of the first substrate, wherein first thickness and second thickness of the compensation layer is smaller than the thickness of the connecting layer, as taught by Tonomura, so as to provide the necessary thicknesses for the layers.  

Regarding Chen:
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the examiner interpreted the claim limitations appropriately.  The motivation of providing a necessary substrate type to the module (as taught by Chen) would have motivated one of ordinary skilled in the art to combine the references as suggested.

Regarding Oganesian:
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it would have been obvious to one of ordinary skill to modify the method of Okutomi, Tonomura and Chen with the substrate comprising at least one chip formed in or on the substrate, as taught by Oganesian, so as to improve an efficiency and design flexibility in forming the chip to the substrate.
In response to Appellant’s conclusion that the examiner’s rejection of claim 1 is unsupported, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Secondly, as argued, the Federal Circuit has stated that “rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness {in 

	1.2 The Appellant argues that Okutomi does not disclose a second substrate
	The Examiner responds:
	Okutomi discloses a method of manufacturing a power module, the method comprising: disposing a compensation layer 6 (fig. 1) of a first thickness (e.g. the thickness before the layer 7 is pressed, abstract, fig. 6); disposing a second substrate (e.g. chip 4 in fig. 1) above the compensation layer 6 (fig. 1).  Chip 4 in fig. 1 of Okutomi reference is consider as a substrate because the substrate is a base or a layer.  Since the substrate is just a base or a layer and chip 4 is also function as a base or a layer; thus, chip 4 is considered as a substrate, as recited in the independent claim 1 (see vocabulary.com for the definition of the substrate).

1.3 The Appellant argues that Chen teaches away from the claimed subject matter
	The Examiner responds:	
Chen discloses a method comprising: a first substrate 222 and second substrate 224 (¶0022) can be a direct copper bonding (DCB) substrate or direct aluminum bonding (DAB) substrate (¶0022).  Even though there is a teaching of a different embodiment in para [0023] as argued by the Appellant, that teaching does not disparage the DCB or DAB discussed in para [0022] of Chen.  Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention to modify the method of Okutomi and Tonomura by having the first substrate and the second substrate is a direct copper bonding substrate or a direct aluminum bonding substrate, as taught by Chen, in order to provide a necessary substrate type to the module. Nowhere in the Chen reference is there a teaching away from the claimed subject matter as alleged by the Appellant {MPEP 2145XD1. “Furthermore, ‘the In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

	1.4 The Appellant argues that Tonomura does not disclose a connecting layer atop of a first substrate
	The Examiner responds:
Tonomura clearly discloses: a connecting layer 23 (fig. 4) atop of a first substrate 41 (fig. 4).  
In response to Appellant’s argument that the references fail to show certain features of the invention, it is noted that the features upon which Appellant relies (i.e., the connecting layer as a separate layer besides the first substrate and second substrate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant’s arguments have been fully considered but they are not persuasive because these arguments have no immediate apparent relevance to the issues presented by the rejection since an Appellant cannot show nonobviousness by attacking reference individually wherein the rejection is based upon a combination of references.  In re Young, 403 F.2d 754, 757, 159 USPQ 725, 728 (CCPA 1968).
It should be noted that the rejection of claims 1-2, 5-8, 10 and 14 are not based on anticipation, but rather, are based on obviousness under 103.  Examiner relies on the combined teachings of Okutomi and Tonomura in view of Chen and further in view of Oganesian.
Tonomura is not relied on for teaching a connecting layer in addition to a direct copper bonding substrate.  Tonomura is relied on for teaching a step of disposing a connecting layer 23 (fig. 4) atop of a first substrate 41, wherein first thickness and second thickness of the compensation layer 28 (e.g. the 

1.5 The Applellant argues that Tonomuar does not disclose a compensation layer
	Appellant’s arguments have been fully considered but they are not persuasive because these arguments have no immediate apparent relevance to the issues presented by the rejection before us since an Applicant cannot show nonobviousness by attacking reference individually wherein the rejection is based upon a combination of references.  In re Young, 403 F.2d 754, 757, 159 USPQ 725, 728 (CCPA 1968).
It should be noted that the rejection of claims 1-2, 5-8, 10 and 14 are not based on anticipated, but rather, are based on obviousness.  Examiner relies on the combined teaching at Okutomi and Tonomura in view of Chen and further in view of Oganesian.
Tonomura is not relied on for teaching a compensation layer.  Tonomura is relied on for teaching a steps of disposing a connecting layer 23 (fig. 4) atop of a first substrate 41, wherein first thickness and second thickness of the compensation layer 28 (e.g. the layer 28 in the middle structure comparing to the last structure in fig. 4) is smaller than a thickness of the connecting layer 23 (fig. 4).  
The Examiner thus regards the Appellant’s assertions as constituting evidence that the Appellant has failed to consider as a whole the prior art teachings disclosed by the combining of the references.
	


The Appellant argues that a combination of Chen and Tonomura is nonobvious
In response to Appellant’s argument that the combination of Chen reference and Tonomura reference is nonobvious, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        

Conferees:
Kimberly Rizkallah
/KIMBERLY N RIZKALLAH/               Supervisory Patent Examiner, Art Unit 2894                                                                                                                                                                                         
/JUSTIN P BETTENDORF/               RQAS, OPQA                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.